Exhibit 10.16

Summary of compensation for named executive officers – February 2009

In February 2009, the Compensation Committee of the Board of Directors
established 2009 salary and target bonus applicable to the Company’s Chief
Executive Officer, Chief Financial Officer, and the other named executive
officers as follows:

 

Named Executive

   2009 Base Salary    2009 Target Bonus

Arthur G. Dauber

   $ 240,000    $ 100,000

John H. Untereker

   $ 168,400    $ 82,500

Neal T. Hare

   $ 176,400    $ 82,500

James J. Steffek

   $ 176,400    $ 82,500

Charles M. Dauber

   $ 181,875    $ 75,000

Timothy C. Adams

   $ 150,000    $ 30,000

Actual bonus amounts payable to each executive will be based on the achievement
of company and individual performance goals established for each executive.
Targeted performance must be achieved at the 75% level for that component of the
bonus to be earned and must be achieved at the 100% level for the full bonus to
be earned. Some of each executive’s individual goals may require a subjective
evaluation and judgment with respect to achievement of these goals. Company
performance targets range from 50% to 75% of total bonus with individual goals
encompassing the remainder. After the completion of the 2009 fiscal year, the
Chief Executive Officer will review each executive’s performance against 2009
company and individual performance goals. Based on this assessment, the CEO will
then recommend to the Compensation Committee what percentage of each executive’s
target bonus the executive should receive. The Compensation Committee, without
the CEO’s participation, will evaluate the CEO’s performance (and determine his
bonus) by reviewing the CEO’s success in achieving the company and personal
performance goals established by the committee for 2009.

The executives are also eligible to receive grants under the 2007 Employee Stock
Incentive Plan and are eligible to receive employee benefits generally available
to all employees of the Company.

John H. Untereker and Charles M. Dauber have employment agreements with the
Company. The other executives are “at will” employees.